Case 19-13448-VFP             Doc 750      Filed 07/23/19 Entered 07/23/19 18:16:57                     Desc Main
                                          Document      Page 1 of 3

 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech Jung, Esq.
 Philip J. Gross, Esq.
 Michael Savetsky, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 ACETO CORPORATION, et al.,1                                  Case No. 19-13448 (VFP)

                             Debtors.                         (Jointly Administered)



                           NOTICE OF AGENDA OF MATTER SCHEDULED
                          FOR HEARING ON JULY 25, 2019 AT 11:00 A.M. (ET)


 MATTERS GOING FORWARD

          1.        Motion for Entry Of An Order (I) Approving The Disclosure Statement On An
                    Interim Basis; (II) Scheduling A Combined Hearing To Consider The Adequacy
                    Of The Disclosure Statement And Confirmation Of The Plan; (III) Approving The
                    Form And Manner Of Notice Of The Combined Hearing; (IV) Establishing
                    Deadlines And Procedures For Filing Objections To Confirmation Of The Plan;
                    (V) Establishing Deadlines And Procedures For Voting On The Plan; (VI)
                    Approving Solicitation Procedures; (VII) Establishing Procedures For Tabulation
                    Of Votes; And (VIII) Granting Related Relief (the “DS Approval Motion”)
                    [Docket No. 686; Filed 6/27/19].


 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals
 LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC)
 (7634); Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959);
 Kavod Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236);
 KAVACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty
 Corp. (4433).
 25441/53
 07/23/2019 204689050.1
Case 19-13448-VFP    Doc 750     Filed 07/23/19 Entered 07/23/19 18:16:57          Desc Main
                                Document      Page 2 of 3

            Related Documents:

            a)      First Modified Joint Plan of Liquidation of Aceto Corporation and its
                    Affiliated Debtors [Docket No. 684; Filed 6/27/19]

            b)      First Modified Disclosure Statement for First Modified Joint Plan of
                    Liquidation of Aceto Corporation and its Affiliated Debtors [Docket No.
                    685; Filed 6/27/19]

            c)      Second Modified Joint Plan of Liquidation of Aceto Corporation and its
                    Affiliated Debtors [Docket No. 747; Filed 7/23/19]

            d)      Second Modified Disclosure Statement for Second Modified Joint Plan of
                    Liquidation of Aceto Corporation and its Affiliated Debtors [Docket No.
                    748; Filed 7/23/19]

            e)      Notice of Filing of (I) Second Modified Joint Plan of Liquidation of Aceto
                    Corporation and its Affiliated Debtors and (II) Second Modified
                    Disclosure Statement for Second Modified Joint Plan of Liquidation of
                    Aceto Corporation and its Affiliated Debtors [Docket No. 749; Filed
                    7/23/19]

            f)      Affidavit of Service of DS Approval Motion filed by Prime Clerk, LLC
                    [Docket No. 701; Filed 7/2/19]

            g)      Debtors’ Omnibus Reply to Objections to Debtors’ Motion to Approve the
                    Disclosure Statement on an Interim Basis and Schedule a Combined
                    Hearing on Final Approval of the Disclosure Statement and Confirmation
                    of the Plan [To Be Filed]

            Objection Deadline:           July 18, 2019 at 4:00 p.m. (ET), extended for the
                                          Official Committee of Unsecured Creditors to July
                                          23, 2019 at noon.

            Responses Received:

            h)      Limited Objection to Debtors’ Motion for Entry Of An Order (I)
                    Approving The Disclosure Statement On An Interim Basis; (II)
                    Scheduling A Combined Hearing To Consider The Adequacy Of The
                    Disclosure Statement And Confirmation Of The Plan; (II) Approving The
                    Form And Manner Of Notice Of The Combined Hearing; (IV)
                    Establishing Deadlines And Procedures For Filing Objections To
                    Confirmation Of The Plan; (V) Establishing Deadlines And Procedures
                    For Voting On The Plan; (VI) Approving Solicitation Procedures; (VII)
                    Establishing Procedures For Tabulation Of Votes; And (VIII) Granting
                    Related Relief filed by Apex Pharmaceuticals [Docket No. 726; Filed
                    7/17/19]

            i)      Limited Objection of The U.S. Securities and Exchange Commission to
                    Approval of the Disclosure Statement and Confirmation of the Debtors’

                                            -2-
Case 19-13448-VFP        Doc 750     Filed 07/23/19 Entered 07/23/19 18:16:57         Desc Main
                                    Document      Page 3 of 3

                        Plan [Docket No. 731; Filed 7/18/19]

               j)       The Ad Hoc Consortium of Equity Security Holders’ Objection to
                        Debtors’ First Modified Disclosure Statement for First Modified Joint
                        Plan of Liquidation of Aceto Corporation and its Affiliated Debtors
                        [Docket No. 734; Filed 7/18/19]

               k)       Reservation of Rights of the Official Committee of Unsecured Creditors to
                        the Debtors’ First Modified Disclosure Statement [Docket No. 738; Filed
                        7/22/19]

               Status: This matter is going forward.

 Dated: July 23, 2019                                  Respectfully submitted,

                                                       LOWENSTEIN SANDLER LLP

                                                       /s/ Wojciech F. Jung
                                                       Kenneth A. Rosen, Esq.
                                                       Michael S. Etkin, Esq.
                                                       Wojciech F. Jung, Esq.
                                                       Philip J. Gross, Esq.
                                                       Michael Savetsky, Esq.
                                                       One Lowenstein Drive
                                                       Roseland, New Jersey 07068
                                                       (973) 597-2500 (Telephone)
                                                       krosen@lowenstein.com
                                                       metkin@lowenstein.com
                                                       wjung@lowenstein.com
                                                       pgross@lowenstein.com
                                                       msavetsky@lowenstein.com

                                                       Counsel to the Debtors and
                                                       Debtors-in-Possession




                                                -3-
